


Exhibit 10.28


STAPLES, INC.
FORM OF
PROPRIETARY AND CONFIDENTIAL INFORMATION AGREEMENT






I, _____________, (SSN# _ _ _- _ _- _ _ _ _) recognize that Staples, Inc., a
Delaware corporation (the "Company", which term includes any affiliates and
subsidiaries thereof), is engaged in the distribution and sale of office
products, services, supplies, equipment, and furniture.
    
I understand that:
A.    As part of my employment by the Company I am expected to make new
contributions of value to the Company.
B.    My employment creates a relationship of confidence and trust between me
and the Company with respect to any information applicable to the business of
the Company and applicable to the business of any client or customer of the
Company, which may be made known to me by the Company or by any client or
customer of the Company, or learned by me during the period of my employment.
C.    The Company possesses and will continue to possess information, goodwill
and other assets that have been created or developed, or have otherwise become
known to the Company (including, without limitation, information, goodwill, and
other assets created, developed or made known by or to me during the period of
or arising out of my employment by the Company), which information, goodwill and
other assets have commercial value in the business in which the Company is
engaged. All of the aforementioned information is hereinafter called
"Proprietary Information." By way of illustration, but not limitation,
Proprietary Information includes trade secrets, financial information, marketing
plans and techniques, strategies, forecasts, operations structures and methods,
pricing policies and information, customer lists, relationships, goodwill, and
other customer information.
In consideration of my employment and the compensation and benefits received by
me from the Company from time to time, I hereby agree as follows:
1.    All Proprietary Information shall be the sole property of the Company and
its assigns, and the Company and its assigns shall be the sole owner of all
rights in connection therewith. I hereby assign to the Company any rights I may
have or acquire in all Proprietary Information. At all times, both during my
employment by the Company and after its termination, I will keep in confidence
and trust, and not use to the detriment of the Company or for the benefit of
myself or any third party, all Proprietary Information or anything relating to
it without the written consent of the Company, except as may be necessary in the
ordinary course of performing my duties as an employee of the Company.
2.    In the event of the termination of my employment by me or by the Company
for any reason, I will deliver to the Company all documents and information of
any nature pertaining to my work with the Company and I will not take with me
any documents or information of any description or any reproduction thereof
containing or pertaining to any Proprietary Information.
3.    Prior to entering the employ of the Company I have terminated employment
with one or more prior employers. I represent that my performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence Proprietary Information acquired by
me or in trust prior to my employment by the Company. I have not entered into,
and I agree I will not enter into, any agreement either written or oral in
conflict herewith.
4.    I also understand that, in my employment with the Company, I am not to
breach any written obligations of confidentiality that I have to former
employers, and I agree that I shall fulfill all such obligations during my
employment with the Company. I agree to indemnify and hold harmless the Company,
its directors, officers and employees against any liabilities and expenses,
including amounts paid in settlement, incurred by any of them in connection with
any claim by any of my prior employers that the termination of my employment
with such employer, my employment by the Company, or use of any skills and
knowledge by the Company is a violation of contract or law.






--------------------------------------------------------------------------------




5.    I agree that in addition to any other rights and remedies available to the
Company for any breach by me of my obligations hereunder, the Company shall be
entitled to enforcement of my obligations hereunder by court injunction. If any
provisions of this Agreement shall be declared invalid, illegal or
unenforceable, such provision shall be severed and all remaining provisions
shall continue in full force and effect.
6.    This agreement shall be effective as of the first day of employment by the
Company. This agreement shall be binding upon me, my heirs, executors, assigns,
legal representatives and administrators and shall inure to the benefit of the
Company, its successors and assigns. This Agreement shall be governed in all
respects by the laws of the Commonwealth of Massachusetts.






Dated:_____________________            Signature:
_______________________________
                        
Please print your name here:
                    
________________________________________    
                        
Social Security Number:
                        
________________________________________
 




